DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 8, 13, and 16 are objected to because of the following informalities:
Claim 5, line 2, after “wheels” to --are--;
Claim 8, line 2, change “a” to --the--;
Claim 13, line 2, after “wheels” to --are--; and
Claim 16, line 2, change “a” to --the--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weisberg (US#3066616) in view of Asch (US#7051920).
Regarding claim 1, Weisberg discloses a mailbox, comprising:
a mailbox housing 19 having an open front end and a front door pivotally affixed thereto, wherein the front door selectively closes the front end (see Fig. 6);
a post 20 affixed to a base (bottom) of the mailbox housing;
a frame 49 affixed to a lower end of the post (see Fig. 8), wherein the frame movably engages a track 10;
whereupon actuation of a motor 21 of a mechanical drive system, the frame is configured to move along the track, thereby moving the post and mailbox housing in kind.
Weisberg fails to disclose a remote device having a plurality of controls thereon, wherein the plurality of controls is operably connected to the motor, whereupon actuation of the plurality of controls, the mechanical drive system selectively moves the frame along the track.  However, as evidenced by Asch, utilizing a remote device operably connected to a motor is known in the mailbox art, see remote control device 42 operably connected to motor 24, which selectively moves the mailbox housing 14 along the track 18.  The remote device functions to at least stop movement and start movement and therefore includes a plurality of controls.  Therefore, as evidenced by Asch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weisberg by including a remote device having a plurality of controls thereon, wherein the plurality of controls is operably connected to the motor, whereupon actuation of the plurality of controls, the mechanical drive system selectively moves the frame along the track.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the remote device would provide enhanced user interfacing and control.
Regarding claim 2, Weisberg discloses the track comprises a first leg 25 and second leg 27 perpendicular thereto (see Fig. 9).
Regarding claim 5, Weisberg discloses wherein the mechanical drive system comprises a plurality of wheels 45-47 disposed within the frame, wherein the plurality of wheels configured to drive the frame along the track when the motor is actuated (see Fig. 7).

Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weisberg (US#3066616) in view of Asch (US#7051920), and further in view of Spencer (US#2108453).
Regarding claim 9, Weisberg as modified by Asch discloses all of the limitations (see claim 1 analysis above) except for the mailbox housing having an open rear end and rear door.  However, as evidenced by Spencer, including both an open front and rear end and respective front and rear door is known in the mailbox art, see mailbox housing 24 having both an open front and rear end and respective front 25 and rear door 25.  Therefore, as evidence by Spencer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weisberg such that the mailbox housing also included an open rear end and door.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the open rear end and door would improve both postal worker and homeowner use by allowing for respective mail deposit and retrieval from both ends of the mailbox housing.
Regarding claim 10, see above analysis of claim 2.
Regarding claim 13, see above analysis of claim 5.
Allowable Subject Matter
Claims 3, 4, 6-8, 11, 12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677